Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the Allowability of the previous Office Action has been withdrawn.  Applicant's submission filed on March 31, 2021 has been entered. In this application claims 1-2, 4-7, 10-17, and 20-25 are pending in which claims 3, 8-9, and 18-19 are cancelled and claims 21-25 are newly added and claims 1, 12, and 21 are in independent forms.

Priority
The priority claim to continuation of application No. 15/208,447 filed July 12, 2016 (now Patent No. 10,372,672) and continuation of application No 14/510,735 filed October 9, 2014 (Now Patent No. 9,418,149) and continuation of application No 13/492,519 filed June 8, 2012 (Now Patent No. 8,892,523) is hereby acknowledged.

Double Patenting
The nonstatutory double patenting rejection has been withdrawn based on Terminal Disclaimer filed on January 29, 2021 and approved by the Office.

ALLOWANCE
	Claims 1-2, 4-7, 10-17, 20-25 are allowed over the prior art of made of record.


Barletta et al.  United States Patent Publication No. 2007/0168413.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.K/Examiner, Art Unit 2157   


/James Trujillo/Supervisory Patent Examiner, Art Unit 2157